     Case 3:19-cv-00200-MMD-WGC Document 19 Filed 02/08/21 Page 1 of 2



1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      JOSE ISAIAS CABRERA,                            Case No. 3:19-cv-00200-MMD-WGC

4                                     Plaintiff,                      ORDER
              v.
5
       UNITED STATES OF AMERICA, et al.,
6
                                  Defendants.
7

8     I.     DISCUSSION

9            This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

10    by a former state prisoner. On September 17, 2020, the Court screened Plaintiff’s

11    complaint under 28 U.S.C. § 1915A. (ECF No. 14.) The Court found that the complaint

12    did not include any valid claims against any named defendants, and, therefore, the

13    complaint could not proceed to service. (Id. at 5.) The Court dismissed the complaint

14    without prejudice and gave Plaintiff until February 1, 2021 to file an amended complaint

15    including a least one valid claim against a named defendant. (Id. at 7.) The screening

16    order stated that Plaintiff should use available prison procedures or file a properly

17    supported and complete motion for the Court to issue a Rule 45 subpoena duces tecum

18    to determine the names of any John Doe defendants. (Id. at 7.)

19           Plaintiff has now filed a motion requesting an additional 180 days to file an

20    amended complaint. (ECF No. 18.) Plaintiff states that the names of the John Doe

21    defendants are listed on a Compact Disk in the education department of the federal

22    correctional facility where he is currently incarcerated. (Id. at 1.) However, due to COVID-

23    19 lockdowns, Plaintiff is not currently able to access the education department. (Id.)

24    The Court grants Plaintiff’s motion in part. The Court extends the deadline for Plaintiff to

25    file an amended complaint until May 1, 2021.

26           If Plaintiff cannot file an amended complaint by May 1, 2021, he must file another

27    motion indicating why he has been unable to determine the names of the John Doe

28
                                                   1
     Case 3:19-cv-00200-MMD-WGC Document 19 Filed 02/08/21 Page 2 of 2



1     defendants though prison procedures and why he has not filed a motion for the Court to

2     issue a Rule 45 subpoena duces tecum.

3            Plaintiff has also filed a motion for appointment of counsel. (ECF No. 13.) A litigant

4     does not have a constitutional right to appointed counsel in 42 U.S.C. § 1983 civil rights

5     claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). Pursuant to 28 U.S.C.

6     § 1915(e)(1), “[t]he court may request an attorney to represent any person unable to

7     afford counsel.” However, the court will appoint counsel for indigent civil litigants only in

8     “exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (§ 1983

9     action). “When determining whether ‘exceptional circumstances’ exist, a court must

10    consider ‘the likelihood of success on the merits as well as the ability of the petitioner to

11    articulate his claims pro se in light of the complexity of the legal issues involved.” Id.

12    “Neither of these considerations is dispositive and instead must be viewed together.” Id.

13    There is currently no valid complaint in this case. The Court does not find exceptional

14    circumstances that warrant the appointment of counsel. The Court denies the motion for

15    appointment of counsel without prejudice.

16    II.    CONCLUSION

17           It is therefore ordered that Plaintiff’s motion for appointment of counsel (ECF No.

18    13) is denied without prejudice.

19           It is further ordered that Plaintiff’s motion for an extension of 180 days to file an

20    amended complaint (ECF No. 18) is granted in part. Plaintiff must file any amended

21    complaint by May 1, 2021.

22
                        8th day of February 2021.
             DATED THIS ____
23

24
                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                   2
